Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of L.S., S.V., and C.W.,             Appeal from the 71st District Court of
 Children                                             Harrison County, Texas (Tr. Ct. No. 16-
                                                      0365).    Opinion delivered by Justice
 No. 06-17-00113-CV                                   Burgess, Chief Justice Morriss and Justice
                                                      Moseley participating.



       As stated in the Court’s opinion of this date, we find error in the judgment of the court
below. Therefore, we vacate the trial court’s judgment and dismiss the case.
       We further order that the payment of costs are waived pursuant to TEX. HUM. RES. CODE
ANN. § 40.062 (West Supp. 2017).



                                                     RENDERED MARCH 9, 2018
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk